Case 3:17-cv-00699-BRM-LHG Document 305 Filed 02/20/20 Page 1 of 2 PageID: 5788



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



     IN RE INSULIN PRICING LITIGATION
                                                         Case No. 3:17-cv-699 (BRM) (LHG)

                                                                         ORDER



         THIS MATTER is opened to the Court by Defendant Novo Nordisk, Inc., Defendant

 Sanofi-Aventis U.S. LCC, and Defendant Eli Lilly and Company’s (collectively, “Defendants”)

 Partial Motion to Dismiss the putative plaintiffs’ (“Plaintiffs”) Second Amended Class Action

 Complaint (“Second Amended Complaint”). (ECF No. 263.) Having reviewed the submissions

 filed in connection with the motions, for the reasons set forth in the accompanying opinion and for

 good cause shown,

         IT IS on this 20th day of February 2020,

         ORDERED that Defendants’ Motion to Dismiss is DENIED as to Counts Ten and

 Forty-Five; and it is further

         ORDERED that Defendants’ Motion to Dismiss is DENIED as to the New Insulin

 Claims;1 and it is further

         ORDERED that Defendants’ Motion to Dismiss is GRANTED as to Counts One, Two,

 Six, Fifteen, Twenty-Eight, Forty-Seven, and Forty-Eight; and it is further

         ORDERED that Defendants’ Motion to Dismiss is GRANTED to the extent Plaintiffs

 seek disgorgement and restitution as to Count Nine; and it is further




 1
   The “New Insulin Claims” were defined by the Court in the accompanying opinion as “all claims
 relating to Tresiba, Fiasp, and Basaglar.”
Case 3:17-cv-00699-BRM-LHG Document 305 Filed 02/20/20 Page 2 of 2 PageID: 5789



        ORDERED that Defendants’ Motion to Dismiss is GRANTED to the extent Plaintiffs

 seek injunctive relief as to Count Twenty-One; and it is finally

        ORDERED that Defendants’ Motion to Dismiss is GRANTED to the extent Plaintiffs

 seek an award of monetary damages as to Count Twenty-Seven.




                                                      _s/ Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
